ICJ_129_CertainCriminalProceedings_COD_FRA_2004-12-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO vy. FRANCE)

ORDER OF 8 DECEMBER 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINES
PROCEDURES PENALES ENGAGEES
EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE DU 8 DECEMBRE 2004
Official citation:

Certain Criminal Proceedings in France
(Republic of the Congo v. France), Order of 8 December 2004,
LC.J. Reports 2004, p. 276

Mode officiel de citation:

Certaines procédures pénales engagées en France
(République du Congo c. France), ordonnance du 8 décembre 2004,
C.LJ. Recueil 2004, p. 276

 

Sales number
ISSN 0074-4441 N° de vente: 885
ISBN 92-1-070996-9

 

 

 
8 DECEMBER 2004

ORDER

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO r. FRANCE)

CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

8 DÉCEMBRE 2004

ORDONNANCE
276

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004

8 décembre 2004

AFFAIRE RELATIVE À CERTAINES
PROCÉDURES PÉNALES ENGAGÉES
EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu l’ordonnance du 17 juin 2004, par laquelle la Cour a fixé au
10 décembre 2004 et au 10 juin 2005, respectivement, les dates d’expira-
tion des délais pour le dépôt de la réplique de la République du Congo et
de la duplique de la République française ;

Considérant que, dans une lettre datée du 2 décembre 2004 et reçue au
Greffe le même jour par télécopie, l’agent de la République du Congo
s’est référé à un arrêt de la première chambre d’instruction de la cour
d’appel de Paris, rendu le 22 novembre 2004, dont il a fourni la copie, et
a prié la Cour, pour les raisons exposées dans ladite lettre, de reporter au
10 janvier 2005 le délai pour le dépôt de la réplique de la République du
Congo; et considérant que, dès réception de cette lettre, le greffier en a
fait tenir copie à l’agent de la République française;

Considérant que, par lettre datée du 6 décembre 2004 et reçue au
Greffe le 7 décembre 2004 par télécopie, l’agent de la République fran-
çaise a indiqué que son gouvernement ne s’opposait pas à la prorogation
de délai sollicitée par la République du Congo;

Compte tenu des raisons invoquées par la République du Congo et de
l'accord des Parties,

2004
8 décembre
Rôle général
n° 129
CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 8 XII 04) 277

Reporte au 10 janvier 2005 la date d’expiration du délai pour le dépôt
de la réplique de la République du Congo;

Reporte au 10 août 2005 la date d’expiration du délai pour le dépôt de
la duplique de la République française;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit décembre deux mille quatre, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Congo et
au Gouvernement de la République française.

Le président,
(Signé) Sut Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.
